 In the MatterOf SOUTHERN INDIANA GAS AND ELECTRIC Co.,andIN-TERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNIONNo. B-702, AFFILIATED WITH TILE AMERICAN FEDERATIONOF LABORCase No. R-4417.-Decided November 12, 19%Jurisdiction:electric, steam, artificial and natural gas, and motor bus utilityindustry.Investigation and Certification of Representatives:existence of question : re-fusal to recognize rival union when Board had previously certified a unionwith which Company was in process of renewing former contract about toexpire; election necessary.Unit Appropriatefor CollectiveBargaining:previously-declared appropriateunit consisting of production, transmission, and distribution employees ofgas and electric public utility company, excluding supervisory, office andclerical workers, armed guards, and bus operators and bus garage employeescovered by separate contract, held appropriate.Ortmeyer, BambergercCOrtmeyer,byMr. Fred P. Bamberger,ofEvansville, Ind., for the Company.Mr. James O. Jones,ofWest Frankfort, Ill., for the I. B. E. W.Mr. Louis Rosenberg,of Indianapolis, Ind., for the Independent.Mr. Seymour J. Spelnzan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by InternationalBrotherhood of Electrical Workers, Local Union No. B-702, affiliatedwith the A. F. of L., herein called the I. B. E. W., alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Southern Indiana Gas and Electric Co., Evans-ville, Indiana, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore Frank M. Kleiler, Trial Examiner. Said hearing was heldatEvansville, Indiana, on October 20, 1942.The Company, theI.B. E. W., and Independent Utility Workers Union, Local No. 1,Inc., herein called the Independent, appeared, 'participated, and wereafforded full opportunity to be heard, to examine and cross-examine45 N L R B, No 79.543 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirined.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSouthern Indiana Gas and Electric Co., an Indiana corporationhaving its principal office and place of business in Evansville, Indiana,-is engaged in the manufacture, sale, and distribution of electricity,steam, artificial and natural -gas, and in the operation of motorbusses.In the conduct of its business the Company purchases electricalappliances, commercial equipment, pipes, poles, power-generatorequipment, coal, and other Inaterials, a considerable portion of whichis shipped to its plant in Indiana from places other than the Stateof Indiana.The Company sells electrical current to various railroads, telegraphcompanies, radio stations, and industrial corporations which areengaged in and constitute instrumentalities of commerce, within themeaning of Section 2 (6) and (7) of the National Labor RelationsAct.'II.THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of ElectricalWorkers, Local UnionNo. B-702, is a labor organization affiliated with the American Feder-ation of Labor, admitting to membership employees of the Company.Independent UtilityWorkers Union, Local No. 1, Inc., is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAfter a period of organizational activity among the operationand maintenance employees of the Company,, the I. B. E.- W., in aletter to the Company dated June 4, 1942, claimed.to represent amajority of these employees and requested a conference to negotiatea collective bargaining agreement.The Company replied that it wasin the process of negotiating a renewal of a contract with the Inde-pendent, which had been certified by the Board in May 1941,2 as theexclusive representative of all production, transmission, and distribu-tion employees.3The unit of employees which the I. B. E. W. thenclaimed to represent was smaller than the unit certified by the BoardI In accoidance with the agreement of the Company,the facts concerning the nature ofthe Company's business ate taken from a previous Board Decision,28 N L R B. 960.a 31 N L R B. 390This contract expired on August 31,1942, having been in effect since September 1941. SOUTHERN INDIANA GAS AND ELECTRIC CO.545and incorporated in the contract with the Independent.Thereafter,the-I. B. E. W. amended its petition to conform with the prior certifi-cation and contract unit,, but did not notify the Company of itsmajority claim in the broader unit.However, the Company wasinformed by an agent of the Board of the I. B. E. W.'s claim in thebroader unit and, at the hearing, the Company stated that it wouldriot recognize'the I. B. E. W. as the representative of the employeesin that unit.There was no contract in effect at the time of the hear-,ing._A statement of the Acting Regional Director, introduced in evidenceat the hearing, and a statement of the Trial Examiner, made at thehearing; show that the I. B. E. W. and the Independent represent asubstantial number of employees in the unit hereinafter found appro-priate 4\ 'We'find that a question affecting commerce has arisen concerningthe representation..of employees of the Company, within,the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT `We find, in accordance with a stipulation of the parties; that allproduction, transmission, and distribution employees of the Com-pany, excluding supervisory, office and clerical employees, armedguards, and all employees covered by the contract between the Com-pany and the Amalgamated Association of Street and Electric Rail-way and Motor Coach Employees of,America, covering bus operatorsand bus garage employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9- (b)of the Act.'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct,that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection, herein, subject to the limitations and additions set forthin the Direction.,' The Acting Regional Director stated that the I B. E.W submitted 84 signed member-ship cards and 6 dues cards, all dated in 1942. All the signatures on membership cardsappear to be genuine and original,Seventy-seven of the 84 signatures are names ofpersons on the Company's pay roll of August 15, 1942,and 3 of the 6 names on the duescards appear on the same pay roll,which pay roll lists 228 names in the alleged appro-priate unitThe Independent submitted 153 signed cards authorizing check-off of uniondues, and all bearing apparently 'genuine original signatures.Of these, 139 bear namesof employees on the pay roll of August 15, and,except for 4 undated cards, dates in July,.August, and October 19421This is the unit for which the Independent was certified by the Board in May 1941and covered by the contract «ith theIndependent.493508-43-vol.45--35 546DECISIONS OF NATIONALLABOR RELATIONS BOARD,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations,Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended,, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Southern IndianaGas and Electric Co., Evansville,Indiana, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under the direction and, super-vision of the Regional Director for the Eleventh Region, acting inthis matter as agent ,for the National Labor Relations Board and sub-ject ,to Article III, Section 10, of said Rules and Regulations, amongthe employees in, the unit found appropriate in Section,IV, above,who were'employed during "the pay-roll period immediately preced-ing the date of this Direction,including any such employees who didnot work during said pay-roll period because they were ill or on va-cation or in the active military service or training of the UnitedStates, or temporarily laid off,but excluding any who have sincequit or been discharged for cause,to determine whether they desireto'be represented by International Brotherhood of Electrical Workers,Local Union No. B-702, affiliated with the A.F. of L. or by Independ-ent Utility Workers Union, Local No. 1, Inc., for the purposes of col-lective bargaining,or by neither.MR. WM.M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.